DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 14-25) in the reply filed on 09/14/2022 is acknowledged.

Claim Objections
Claim 14 is objected to because of the following informalities:  the abbreviation “A-CDI” is used independently without being previously associated with the limitation it refers to in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suss et al. (US 2012/0273359 A1) in view of Anderson et al. (Electrochimica Acta 55 ‘2010’ 3845–3856).
Considering claim 14, Suss discloses a device for selective ion removal from a solution by electrochemical desalination (abstract), the device comprising: 	an capacitive deionization (CDI) cell including high surface area electrodes [0013], the capacitive deionization cell comprising: 	an upper cover (see Fig. 4B); 	a current collector [0039]; a at least one high surface area activated carbon negative electrode [0017]; 	a spacer (between upper cover and electrode 428 in Fig. 4B); an electrode separator (434) [0045]; 	at least one high surface area activated carbon positive electrode [0017]; 	a solution distributor (upstream reservoir); an inlet at the bottom of the A- CDI cell; a solution outlet at the top of the cell; and a bottom cover (See Fig. 4B).
With respect to the limitation reciting the device for selective bromide ion removal from a bromide containing solution, the limitation is structurally not limiting. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the electrodes are both high surface area activated carbon therefore will be capable of selective bromide removal, because the claim requires the same electrode material. 
Furthermore, the limitation racing a bromide-containing solution inlet does not structurally define the inlet. 
Suss does not disclose that the CDI is asymmetrical.
However, Anderson teaches that by using asymmetric electrode materials having different pore size and differing charging mechanisms, it may be possible to improve the performance of CDI systems in waters having higher salt concentrations (page 3852).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have asymmetric electrode materials having different pore size and differing charging mechanisms in the CDI of Suss, because Anderson teaches that such asymmetric configuration would improve the performance of CDI systems in waters having higher salt concentrations (page 3852).

    PNG
    media_image1.png
    597
    514
    media_image1.png
    Greyscale


Considering claims 15 and 23, The CDI of Suss is capable of performing the functions producing an electrical double layer that adsorbs counter-ions to the negative electrodes and an electrochemical redox reaction of bromide to bromine and vice versa that takes place at the positive electrodes, to produce a diluted solution such that upon discharging of the electrodes the solution becomes concentrated and can be routed to a waste or exit stream. It is noted that the instant claim is to a product and not a method of using the system. As such, the functional language is not considered to patentably impact the claim insofar as the product is capable of performing the instantly claimed functions. 

Considering claim 16, Suss discloses the CDI cell is configured to direct the solution to flow trough the electrodes [0016]. 

Claim(s) 19, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suss et al. and Anderson et al., as applied to claim 14, and further in view of Gao et al. (US 2016/0167984 A1).
Considering claim 19, Suss does not disclose surface area of the electrodes.
However, Gao discloses that conventionally the mesoporous electrodes surface area is 200 m2/g, which is within the claimed range of 100 to 3,000 m2/gram.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have surface area of the electrodes with the claimed range, because Suss is silent as to the surface area of the porous electrodes and Gao discloses that traditionally, it would be 200 m2/g.

Considering claims 24 and 25, Suss does not disclose adding membranes to the electrodes.
However, Gao discloses that the addition of ion-exchange membranes provide not only a more stable separation process but also higher salt adsorption capacities ([0056] and [0126])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ion exchange membranes to the electrodes in the device of Suss, because Gao teaches that ion-exchange membranes provide not only a more stable separation process but also higher salt adsorption capacities.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suss et al. and Anderson et al., as applied to claim 14, and further in view of Kim et al. (KR 101766780 B1, machine translation).
Considering claim 22, Suss is silent as to the separator composition.
However, Kim discloses that a separator for desalination is made of polyethylene (see Claims, last page).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have a polyethylene cloth separator, because Suss is silent as to the composition of the separator, and Kim discloses that separators can be made of porous polyethylene.

Claim(s) 14-18, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porada et al. (Electrochimica Acta 75 ‘2012’ 148–156) in view of Suss et al. (US 2012/0273359 A1).
Considering claim 14, Porada discloses a device for selective ion removal from a solution by electrochemical desalination (abstract), the device comprising: 	an asymmetrical capacitive deionization (CDI) cell including high surface area electrodes (abstract), the capacitive deionization cell comprising: 	a current collector (Fig. 1); a at least one high surface area activated carbon negative electrode (page 149, Experimental); 	an electrode separator (spacer) (Fig. 1); 	at least one high surface area activated carbon positive electrode (page 149, Experimental).	With respect to the limitation reciting the device for selective bromide ion removal from a bromide containing solution, the limitation is structurally not limiting. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the electrodes are both high surface area activated carbon therefore will be capable of selective bromide removal, because the claim requires the same electrode material. 
Furthermore, the limitation racing a bromide-containing solution inlet does not structurally define the inlet. 
Porada does not disclose an upper cover; a spacer; a solution distributor; an inlet at the bottom of the A- CDI cell; a solution outlet at the top of the cell; and a bottom cover.
However, Suss discloses an upper cover; a spacer (between upper cover and electrode 428 in Fig. 4B); a solution distributor (upstream reservoir); an inlet at the bottom of the A- CDI cell; a solution outlet at the top of the cell; and a bottom cover (See Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an upper cover; a spacer (between upper cover and electrode 428 in Fig. 4B); a solution distributor (upstream reservoir); an inlet at the bottom of the A- CDI cell; a solution outlet at the top of the cell; and a bottom cover (See Fig. 4B), because Porada is silent as to the housing and inlet/outlet details of the cell construction, and Suss discloses the housing having upper cover, bottom cover, inlet/outlet and spacer. Therefore, one would go to Suss to find the housing details of a CDI cell. 

Considering claims 15 and 23, The CDI of Porada is capable of performing the functions producing an electrical double layer that adsorbs counter-ions to the negative electrodes and an electrochemical redox reaction of bromide to bromine and vice versa that takes place at the positive electrodes, to produce a diluted solution such that upon discharging of the electrodes the solution becomes concentrated and can be routed to a waste or exit stream. It is noted that the instant claim is to a product and not a method of using the system. As such, the functional language is not considered to patentably impact the claim insofar as the product is capable of performing the instantly claimed functions. 

Considering claim 16, Porada discloses the CDI cell is configured to direct the solution to flow trough the electrodes (Fig. 1).

 Considering claim 17, Porada discloses the CDI cell is configured to direct the solution in flow-by flow pattern (in plane with spacer) (Fig. 1).

Considering claim 18, Porada discloses the solution distributor is configured to distribute solution to the periphery of the positive and negative electrodes (see Fig. 1).

Considering claims 20 and 21, Porada discloses the electrodes are in an asymmetrical electrode ratio range of 1:2 to 1:4 (Fig. 3).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794